


110 HR 805 IH: To provide incentives for the use of hydrogen fuel, and

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 805
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Doyle (for
			 himself, Mr. Terry,
			 Mr. Wamp, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide incentives for the use of hydrogen fuel, and
		  for other purposes.
	
	
		1.Tax credit for hydrogen
			 fuel
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30D.Hydrogen
				credit
						(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year the sum of the qualified hydrogen
				expenditure amounts for each qualified hydrogen device of the taxpayer.
						(b)Qualified
				hydrogen expenditure amountFor purposes of this section, the
				term qualified hydrogen expenditure amount means, with respect
				to each qualified hydrogen energy conversion device of the taxpayer, the lesser
				of—
							(1)30 percent of the
				amount paid or incurred by the taxpayer during the taxable year for hydrogen
				which is consumed by such device, and
							(2)$1,500.
							In the
				case of any device which is not owned by the taxpayer at all times during the
				taxable year, the $1,500 amount in paragraph (2) shall be reduced by an amount
				which bears the same ratio to $1,500 as the portion of the year which such
				device is not owned by the taxpayer bears to the entire year.(c)Qualified
				hydrogen energy conversion devicesFor purposes of this
				section—
							(1)In
				generalThe term qualified hydrogen energy conversion
				device means, with respect to any taxpayer, any hydrogen energy
				conversion device which is placed in service after December 31, 2004, and which
				is wholly owned by the taxpayer during the taxable year. If an owner of a
				device (determined without regard to this paragraph) provides to the primary
				user of such device a written statement that such user shall be treated as the
				owner of such device for purposes of this section, then such user (and not such
				owner) shall be so treated.
							(2)Hydrogen energy
				conversion deviceThe term hydrogen energy conversion
				device means—
								(A)any
				electrochemical device which converts hydrogen into electricity, and
								(B)any combustion
				engine which burns hydrogen as a fuel.
								(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to amounts which (but for subsection (e)
				would be allowed as a deduction under section 162 shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
								(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
								(B)the tentative
				minimum tax for the taxable year.
								(e)Denial of double
				benefitFor purposes of determining any deduction or any other
				credit under this subtitle, the amounts paid or incurred by the taxpayer for
				hydrogen which is taken into account under this section shall be reduced by the
				amount of the credit allowed under this section.
						(f)TerminationThis
				section shall not apply to amounts paid or incurred after December 31,
				2015.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 plus, and by adding at the end the following new paragraph:
					
						(32)the portion of
				the hydrogen credit to which section 30D(d)(1)
				applies.
						.
				(2)Section 55(c)(3)
			 of such Code is amended by inserting 30D(d)(2), after
			 30C(d)(2),.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 30D. Hydrogen
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007, in taxable years ending after such
			 date.
			2.Extension of
			 existing tax credits for fuel cell and microturbine property
			(a)Residential
			 energy efficient propertySubsection (g) of section 25D of the
			 Internal Revenue Code of 1986 is amended by inserting (December 31,
			 2013, in the case of qualified fuel cell property) before the period at
			 the end.
			(b)Energy
			 credit
				(1)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
				(2)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) of such Code is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
				3.Secondary fuel cell
			 power sources for new public buildingsSection 3305 of title 40, United States
			 Code, is amended by adding at the end the following:
			
				(f)Secondary fuel
				cell power sources for new public buildings
					(1)In
				generalA public building may not be constructed after December
				31, 2008, that will be in excess of 50,000 square feet, unless the building has
				a fuel cell (as defined in section 781 of the Energy Policy Act of 2005 (42
				U.S.C. 16121; 119 Stat. 835)) as an independent, backup source of electric
				power.
					(2)Size and use of
				fuel cellA fuel cell installed under this subsection in a
				building must have the capacity, and shall be used, to provide electric power
				for critical and essential functions and operations being conducted in the
				building during peak hours of electricity usage and during power
				outages.
					(3)Consideration for
				base load power supplyIn carrying out this subsection, the
				Administrator shall consider the use of a fuel cell to be installed or
				installed in a building under this subsection for use in meeting the base load
				electric power needs of the building.
					(4)LimitationThis
				subsection shall not apply to a public building that is under construction on
				December 31,
				2008.
					.
		4.Uniformity of
			 hydrogen storage and transportation regulations
			(a)PurposesThe
			 purposes of this section are—
				(1)to prepare Federal, State, and local
			 regulatory agencies for the smooth commercialization of hydrogen and fuel cell
			 devices and fueling stations and smooth transition from a hydrocarbon economy
			 to hydrogen economy; and
				(2)to ensure comprehensive coordination among
			 these agencies to develop and utilize the necessary enabling regulations that
			 ensure public safety, commercial development of hydrogen and fuel cell devices
			 and fueling stations, and a smooth transition from a hydrocarbon economy to
			 hydrogen economy.
				(b)Study and
			 report
				(1)In
			 generalNot later than
			 January 1, 2008, the Secretary of Transportation, in cooperation with the
			 Secretaries of Energy, Commerce, Defense, and the heads of other appropriate
			 Federal agencies, shall establish an interagency task force and comprehensive
			 study team to—
					(A)study and identify
			 the regulatory actions that will be needed to ensure a safe, smooth
			 transition—
						(i)to
			 commercialization of hydrogen and fuel cell devices and fueling stations;
			 and
						(ii)from a hydrocarbon economy to hydrogen
			 economy; and
						(B)design a uniform
			 regulatory approach to such transition that ensures public safety.
					(2)Participation of
			 state agenciesThe Secretary
			 of Transportation may also include in the task force and study team to be
			 established under paragraph (1) the heads of those State agencies that the
			 Secretary determines are most likely to be instrumental in leading the effort
			 toward commercialization of hydrogen and fuel cell devices and fueling stations
			 and will have responsibility for implementing the regulations issued as a
			 result of the regulating actions referred to in paragraph (1).
				(3)ReportNot
			 later than January 1, 2010—
					(A)the task force and
			 study team established under paragraph (1) shall complete the identification of
			 the regulatory actions described in paragraph (1) and the study, and design of
			 the uniform regulatory approach, under paragraph (1); and
					(B)the Secretary shall
			 submit to Congress a report on the results of the identification process,
			 study, and design process, together with proposed legislation that the
			 Secretary recommends to facilitate such regulatory actions or as being
			 necessary for commercial development and hydrogen and fuel cell devices and
			 fueling stations and a smooth transition from a hydrocarbon economy to hydrogen
			 economy.
					(c)Training and
			 Familiarization program
				(1)EstablishmentThe
			 Secretary of Transportation, in cooperation with the task force and study team
			 established under subsection (b), shall establish a cooperative, cost-shared
			 training and familiarization program to facilitate commercial development and
			 hydrogen and fuel cell devices and fueling stations and a smooth transition
			 from a hydrocarbon economy to hydrogen economy.
				(2)Cost-sharing
			 agreementsUnder the program, the Secretary shall enter into
			 cost-sharing agreements with State and local governments and other persons that
			 require the Secretary to provide for employees of, and individuals providing
			 contracted services for, such governments and persons training and education
			 regarding the uniform regulatory approach designed under subsection (b).
				(3)Utilization of
			 certain safety codes and standardsIn providing training and
			 education under this subsection, the Secretary shall utilize the safety codes
			 and standards being developed under section 809(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16158; 119 Stat. 851).
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $4,000,000 for each of the fiscal years 2008 through
			 2012.
			
